DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0300410 A1 to Jones et al. (hereinafter "Jones") in view of U.S. Patent Application Publication 2002/0152010 A1 to Colmenarez et al. (hereinafter "Colmenarez").
Regarding Claims 1, 9, and 16 Jones teaches a method for maintaining user movement tracking using non-identifiable biometrics, a non-transitory computer-readable storage medium in a vehicle controller, a biometric recognition module (Figs. 1-2; Para. 17-39 of Jones; vehicle and/or a system thereof may comprise a single control module or electronic controller or alternatively different functions of the controller(s) may be embodied in, or hosted in, different control modules or controllers… instructions described above may be embedded in a computer-readable storage medium (e.g., a non-transitory storage medium) that may comprise any mechanism for storing information in a form readable by a machine or electronic processors/computational device… vehicle door access system 24 includes a camera control module 30, which is configured to control the record status of the cameras 20, 22, and an image processor module 32, which is configured to receive raw image data 23 from the cameras 20, 22 and process the data to enhance the captured images by filtering out any spurious signals and background objects in the scene which are not relating to the features of the user that are required for authorisation purposes) comprising: a computer vision system; a processor disposed in communication with the computer vision system; and a memory for storing executable instructions, the processor programmed to execute the instructions to: determine an identity of a user using a set of facial features  (Figs. 1-2; Para. 17-39 of Jones; vehicle door access system 24 includes a camera control module 30, which is configured to control the record status of the cameras 20, 22, and an image processor module 32, which is configured to receive raw image data 23 from the cameras 20, 22 and process the data to enhance the captured images by filtering out any spurious signals and background objects in the scene which are not relating to the features of the user that are required for authorisation purposes… still image comparator module 34 is provided with a facial recognition algorithm which looks for a correspondence between the recorded still image and the stored image identifier); associate a set of facial features with a head and a secondary human landmark that does not include the set of facial features; and track the user, via the computer vision system, using the head and the secondary human landmark (Claims 1-3; Figs. 2-3; Para. 30-39 of Jones; image data relating to the user's gait is passed to the moving image comparator module 36. The moving comparator module 36 retrieves the pre-recorded moving image identifier for the authorised user from the memory 38 and compares this with the captured moving image using an image recognition comparison algorithm. If there is a correspondence, the moving image comparator module 36 sends a signal 41 to the door lock control module 40 to indicate that the moving image matches the authorised moving image identifier and access to the vehicle is permitted… Simultaneously or near simultaneously with the procedure for comparing of the moving image with the moving image identifier, the camera (20 or 22) records a still image of the user's face as they approach the vehicle).
Jones does not explicitly disclose determining that the set of facial features is unlocatable by the computer vision system.
However, Colmenarez teaches determining that a set of facial features is unlocatable by a computer vision system (Fig. 2; Para. 20-24 of Colmenarez; video switch 50 linked to the cameras 20, 30, 40 sequentially polls each camera for a fraction of a second to determine whether a face is present within the field of view of any of the cameras, and, if so, the facial expressions, lip movement and other significant biometric features).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include determining that the set of facial features is unlocatable by the computer vision system using the teachings of Colmenarez in order to modify the device taught by Jones. The motivation to combine these analogous arts would have been to provide a second means, in addition to the biometrics, for activating the automatic vehicle mechanisms, wherein the second means can be used to indicate which vehicle mechanism is to be activated and in what way it is to be activated and/or to provide a second layer of identification to confirm a face identification (Para. 7 of Colmenarez).

Regarding Claim 3, the combination of Jones and Colmenarez teaches activating a vehicle welcome message based on a location of the secondary human landmark in an image frame (Figs. 3-4; Para. 32-36 of Colmenarez; One or more speakers and/or lights may be mounted inside or outside the vehicle to provide an alert when the identification method has been initiated and/or when it has been successful).

Regarding Claim 4, the combination of Jones and Colmenarez teaches determining that the set of facial features is locatable by the computer vision system; reauthenticating the identity of the user using the set of facial features; and providing entry to a vehicle responsive to the reauthentication (Claims 1-6; Figs. 2-3; Para. 30-39 of Jones; still image comparator module 34 is provided with a facial recognition algorithm which looks for a correspondence between the recorded still image and the stored image identifier. If the facial recognition software determines that there is a correspondence between the recorded still image and the still image identifier, the still image comparator module 34 sends a signal to the door lock control module 40 to indicate that the still image matches the authorised still image identifier. On receipt of a signal to identify a match between both the captured still image and the still image identifier, and between the captured moving image and the moving image identifier, the door lock control module 40 transmits a signal 41 to the door lock 42 to unlock the vehicle door).

Regarding Claim 5, the combination of Jones and Colmenarez teaches determining a gait of the user; and triggering a vehicle lock disposed on a vehicle to actuate to a locked state or an unlocked state based on the gait (Claims 1-3; Figs. 2-3; Para. 30-39 of Jones; image data relating to the user's gait is passed to the moving image comparator module 36. The moving comparator module 36 retrieves the pre-recorded moving image identifier for the authorised user from the memory 38 and compares this with the captured moving image using an image recognition comparison algorithm. If there is a correspondence, the moving image comparator module 36 sends a signal 41 to the door lock control module 40 to indicate that the moving image matches the authorised moving image identifier and access to the vehicle is permitted).

Regarding Claim 6, the combination of Jones and Colmenarez teaches determining, based on the gait, that the user is walking away from the vehicle; and responsive to determining that the user is walking away from the vehicle, triggering the vehicle lock to actuate to the locked state (Claims 1-3; Figs. 2-3; Para. 30-39 of Jones; at the time that the vehicle is vacated and the user leaves the vehicle, where it is necessary to lock the vehicle door. In order to lock the door on vacating the vehicle, the sequence of steps described previously may be repeated. For example, the user is required to stand before the cameras 20, 22 so that still and moving images can be captured. These images are then compared with the still and moving image identifiers stored in the memory 38 and, if there is a match, the door is locked so that the user can safely leave the vehicle in a secure state).

Regarding Claim 7, the combination of Jones and Colmenarez teaches that determining the identity of the user using the set of facial features comprises face tracking by searching only a local region of interest by downsampling (Fig. 3; Para. 6 ,25-28 of Jones; comparing a captured image to a user identifier includes only a feature of a facial image being compared with the user identifier (for example, comparison of only the eyes on the image of the user's face)… image processor module 32, which is configured to receive raw image data 23 from the cameras 20, 22 and process the data to enhance the captured images by filtering out any spurious signals and background objects in the scene which are not relating to the features of the user that are required for authorisation purposes
NOTE - Searching only a local region of interest by downsampling was very well known was very well known in the art at the time when the invention was filed and would only require routine skill for a person of ordinary skill in the art based on the combination of Jones and Colmenarez. Therefore, one of ordinary skill in the art would have pursued determining the identity of the user using the set of facial features comprises face tracking by searching only a local region of interest by downsampling with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to better manage the power requirements of a computer vison system).

Regarding Claim 8, the combination of Jones and Colmenarez teaches that the secondary human landmark comprises one or more of: a visible body part other than the head; an item of clothing; a mark on the item of clothing; or a package carried by the user (Figs. 2-3; Para. 30-39 of Jones; key fob identification module 44 compares the key fob identifier with the signals it receives and, if there is a correspondence, initiates an unlock signal to the door as a consequence of the authorised key fob being in the vicinity of the vehicle).

Regarding Claim 11, the combination of Jones and Colmenarez teaches that the processor is further programmed to execute the instructions to: activate a vehicle welcome message based on a location of the secondary human landmark (Figs. 3-4; Para. 32-36 of Colmenarez; One or more speakers and/or lights may be mounted inside or outside the vehicle to provide an alert when the identification method has been initiated and/or when it has been successful).

Regarding Claim 12, the combination of Jones and Colmenarez teaches that the processor is further programmed to execute the instructions to: determine that the set of facial features is locatable by the computer vision system; reauthenticate the identity of the user using the set of facial features; and provide entry to a vehicle responsive to the reauthentication (Claims 1-6; Figs. 2-3; Para. 30-39 of Jones; still image comparator module 34 is provided with a facial recognition algorithm which looks for a correspondence between the recorded still image and the stored image identifier. If the facial recognition software determines that there is a correspondence between the recorded still image and the still image identifier, the still image comparator module 34 sends a signal to the door lock control module 40 to indicate that the still image matches the authorised still image identifier. On receipt of a signal to identify a match between both the captured still image and the still image identifier, and between the captured moving image and the moving image identifier, the door lock control module 40 transmits a signal 41 to the door lock 42 to unlock the vehicle door).

Regarding Claim 13, the combination of Jones and Colmenarez teaches that the processor is further programmed to execute the instructions to: determine, a gait of the user; and trigger a vehicle lock disposed on a vehicle to actuate to a locked state or an unlocked state based on the gait (Claims 1-3; Figs. 2-3; Para. 30-39 of Jones; image data relating to the user's gait is passed to the moving image comparator module 36. The moving comparator module 36 retrieves the pre-recorded moving image identifier for the authorised user from the memory 38 and compares this with the captured moving image using an image recognition comparison algorithm. If there is a correspondence, the moving image comparator module 36 sends a signal 41 to the door lock control module 40 to indicate that the moving image matches the authorised moving image identifier and access to the vehicle is permitted).

Regarding Claim 14, the combination of Jones and Colmenarez teaches that the processor is further programmed to execute the instructions to: determine, based on the gait, that the user is walking away from the vehicle; and responsive to determining that the user is walking away from the vehicle, trigger the vehicle lock to actuate to the locked state (Claims 1-3; Figs. 2-3; Para. 30-39 of Jones; at the time that the vehicle is vacated and the user leaves the vehicle, where it is necessary to lock the vehicle door. In order to lock the door on vacating the vehicle, the sequence of steps described previously may be repeated. For example, the user is required to stand before the cameras 20, 22 so that still and moving images can be captured. These images are then compared with the still and moving image identifiers stored in the memory 38 and, if there is a match, the door is locked so that the user can safely leave the vehicle in a secure state).

Regarding Claim 15, the combination of Jones and Colmenarez teaches that the secondary human landmark comprises one or more of: a visible body part other than the head; an item of clothing; a mark on the item of clothing; or a package carried by the user (Figs. 2-3; Para. 30-39 of Jones; key fob identification module 44 compares the key fob identifier with the signals it receives and, if there is a correspondence, initiates an unlock signal to the door as a consequence of the authorised key fob being in the vicinity of the vehicle).

Regarding Claim 18, the combination of Jones and Colmenarez teaches further instructions stored thereupon to: activate a vehicle welcome message based on a location of the secondary human landmark in an image frame (Figs. 3-4; Para. 32-36 of Colmenarez; One or more speakers and/or lights may be mounted inside or outside the vehicle to provide an alert when the identification method has been initiated and/or when it has been successful).

Regarding Claim 19, the combination of Jones and Colmenarez teaches further instructions stored thereupon to: determine the set of facial features is locatable by the computer vision system; reauthenticate the identity of the user using the set of facial features; and provide entry to a vehicle responsive to the reauthentication (Claims 1-6; Figs. 2-3; Para. 30-39 of Jones; still image comparator module 34 is provided with a facial recognition algorithm which looks for a correspondence between the recorded still image and the stored image identifier. If the facial recognition software determines that there is a correspondence between the recorded still image and the still image identifier, the still image comparator module 34 sends a signal to the door lock control module 40 to indicate that the still image matches the authorised still image identifier. On receipt of a signal to identify a match between both the captured still image and the still image identifier, and between the captured moving image and the moving image identifier, the door lock control module 40 transmits a signal 41 to the door lock 42 to unlock the vehicle door).

Regarding Claim 20, the combination of Jones and Colmenarez teaches causing the processor to: determine a gait of the user; and trigger a vehicle lock to actuate to a locked state or an unlocked state based on the gait (Claims 1-3; Figs. 2-3; Para. 30-39 of Jones; image data relating to the user's gait is passed to the moving image comparator module 36. The moving comparator module 36 retrieves the pre-recorded moving image identifier for the authorised user from the memory 38 and compares this with the captured moving image using an image recognition comparison algorithm. If there is a correspondence, the moving image comparator module 36 sends a signal 41 to the door lock control module 40 to indicate that the moving image matches the authorised moving image identifier and access to the vehicle is permitted).

Allowable Subject Matter
Claims 2, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references, either singularly or in combination, teach or fairly suggest the method, wherein determining the identity of the user comprises: storing, in a computer memory, a last sampled image comprising the set of facial features; and updating, with the last sampled image, a human landmark tracking index comprising: a user identification (ID) indicative of the identity of the user; a frame location for the set of facial features in the last sampled image; and a frame location for the secondary human landmark.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622